ePlus Reports First Quarter 2007 Financial Results: Revenues Increase 26.6% to $190 Million HERNDON, VA – September 21, 2007– ePlus inc. (OTC: PLUS - news), today announced financial results for its first quarter of fiscal year 2007, which ended June 30, 2006 (“the Quarter”).Revenues for the quarter increased 26.6% to $189.7 million from $149.8 million in the three months ended June 30, 2005 (“the Prior Quarter”).Net earnings for the Quarter increased 50.3% to $2.0 million from $1.3 million the Prior Quarter, and fully diluted earnings per share increased 57.1% to $0.22 from $0.14. Sales of product and services increased 30.1% to $175.5 million for the Quarter compared to $134.9 million generated the Prior Quarter, and represented 92.5% and 90.0% of total revenue, respectively.The cost of sales, product and services increased 28.1% to $156.4 million as compared to $122.1 million the Prior Quarter.The gross margin on sales of product and services was 10.9% in the Quarter as compared to 9.5% the Prior Quarter. Lease revenues increased 0.3% to $11.3 million in the Quarter, and the net investment in leased assets was $212.2 million as of June 30, 2006, a 3.1% increase from $205.8 million as of March 31, 2006.Direct lease costs increased 33.0% in the Quarter to $5.0 million.Fee and other income was $2.8 million in the Quarter, a decrease of 21.8% over the Prior Quarter. Professional and other fees increased 35.8% in the Quarter to $1.3 million, primarily due to increased expenses for litigation related to the bankruptcy of one of the Company’s lessees.Salaries and benefits expenses increased 17.0% to $17.3 million in the Quarter.The Company employed 697 people as of June 30, 2006, as compared to 651 people as of June 30, 2005.General and administrative expenses decreased 2.4% to $4.4 million in the Quarter. Interest and financing costs increased 29.8% to $2.0 million in the Quarter.This is primarily due to an increasing lease portfolio and related non-recourse debt financings, and increasing debt rates on new financings.Non-recourse notes payable increased 4.8% to $134.1 million as of June 30, 2006 as compared to $128.0 on March 31, 2006. Basic and fully diluted earnings per common share were $0.24 and $0.22 respectively, for the Quarter as compared to $0.15 and $0.14, respectively, for the Prior Quarter.Basic and diluted weighted average common shares outstanding for the Quarter were 8,207,369 and 8,723,439, respectively, and 8,545,744 and 9,078,604, respectively for the Prior Quarter.In the Quarter, ePlus repurchased 209,000 shares of outstanding common stock for an aggregate purchase price of $2.9 million, as compared to repurchases of 55,000 shares for an aggregate purchase price of $0.6 million in the Prior Quarter.Since the inception of the initial repurchase program on September 20, 2001, and as of June 30, 2006, the Company had repurchased 2,978,990 shares of our outstanding common stock at an average cost of $11.04 per share for a total of $32.9 million. The Company’s cash and cash equivalents balance as of June 30, 2006 was $22.6 million as compared to $20.7 million as of March 31, 2006. Restatements The Form 10-Q for the quarter ended June 30, 2006 contains restatements of the Consolidated Statements of Operations and Cash Flows for the Prior Quarter for the effects of errors in accounting for stock options and other items.
